Citation Nr: 1000275	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to an earlier effective date prior to May 19, 
2005, for the grant of service connection for myasthenia 
gravis, to include whether clear and unmistakable error (CUE) 
exists in a September 1960 rating decision and a March 1985 
rating decision.

2.  Entitlement to a higher initial evaluation for myasthenia 
gravis, currently assigned a 30 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  That decision granted service 
connection for myasthenia gravis and assigned a 30 percent 
disability evaluation effective from May 19, 2005.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on March 15, 2007,  in St. Paul, 
Minnesota, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

In July 2007, the Board issued a decision denying the 
benefits entitlement to an earlier effective date.  It was 
also noted that the Veteran had withdrawn the issue of 
entitlement to a higher initial evaluation.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an April 2009 
Order, the Court vacated the July 2009 Board decision and 
remanded the matter to the Board for development consistent 
with the parties' Joint Motion for Remand (Joint Motion). 

The issue of entitlement to a higher initial evaluation for 
myasthenia gravis will be addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a September 1960 rating decision, the RO denied 
service connection for myasthenia gravis.

3.  The Board denied service connection for myasthenia gravis 
in a decision dated in August 1967.

4.  In a March 1985 rating decision, the RO denied service 
connection for myasthenia gravis.

5.  The Veteran's contentions do not constitute a valid claim 
of CUE in the September 1960 and March 1985 rating decisions.

6.  Following the issuance of the March 1985 rating decision, 
a formal or informal claim for service connection for 
myasthenia gravis was not received prior to the claim filed 
on May 19, 2005.



CONCLUSIONS OF LAW

1.  The appeal of the issue of whether CUE exists in the 
March 1960 and September 1985 rating decisions, which denied 
service connection for myasthenia gravis, is dismissed. 38 
C.F.R. § 3.105 (2009).

2.  The requirements for an effective date prior to May 19, 
2005, for the grant of service connection for myasthenia 
gravis have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Nevertheless, with respect to the claim for an earlier 
effective date, the Board notes that such notice is 
unnecessary in this case because the Veteran is challenging 
the effective date for grant of service connection for 
myasthenia gravis in a February 2006 rating decision.  If, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103 notice, VA receives a notice of 
disagreement that raises a new issue, § 7105(d) requires VA 
to take proper action and issue a statement of the case if 
the disagreement is not resolved, but § 5103 does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds 
that under the holding in VAOPGCPREC 8-03, further notice 
from VA to the Veteran is not required with regard to his 
claim for an earlier effective date prior to May 19, 2005, 
for the grant of service connection.  

In addition, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice 
that was provided before service connection for myasthenia 
gravis was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Moreover, with respect to the claim of CUE in the September 
1960 and March 1985 rating decisions, the Board notes that 
notice and assistance requirements are not applicable to 
requests for revision of a final decision based on CUE 
because the matter involves an inquiry based upon the 
evidence of record at the time of the decision rather than 
the development of new evidence. Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 
6, 2001) (VA does not have 'a duty to develop" a CUE case 
because "there is nothing further that could be 
developed"); see also Livesay v. Principi, 14 Vet. App. 324, 
326 (2001).

The Board further notes that the duty to assist the Veteran 
has been satisfied in this case.  The Veteran's service 
treatment records as well as all identified and available VA 
medical records and private medical are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran was also provided the 
opportunity to testify at a hearing before the Board.  VA has 
further assisted the Veteran and his representative 
throughout the course of this appeal by providing them an SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.



Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, 
if the claim is received within one year after separation 
from service, the effective date of an award of disability 
compensation shall be the day following separation from 
active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision." 38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board. 38 
U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It 
is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted. Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error. Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that May 19, 
2005, is the correct date for the grant of service connection 
for myasthenia gravis.  While the Veteran has alleged that he 
is entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.

The Veteran first presented his claim for service connection 
for myasthenia gravis in a VA Form 8-526 received in July 
1960.  However, a September 1960 rating decision denied that 
claim.  The Veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  He subsequently submitted a statement in July 
1966 in which he essentially requested that his claim be 
reopened, but a July 1966 rating decision denied that claim. 
The Veteran appealed that decision to BVA, and in an August 
1967 decision, the Board denied entitlement to service 
connection for myasthenia gravis.  The August 1967 Board 
decision is final. See 38 U.S.C.A. §§ 7103, 7104(b); 38 
C.F.R. § 20.1100.  The Veteran later submitted another 
statement in March 1985 once again requesting service 
connection for myasthenia gravis, but an April 1985 rating 
decision confirmed the previous denial.  He did submit a 
notice of disagreement in April 1985, and a statement of the 
case was issued in May 1985.  However, the Veteran did not 
submit a substantive appeal.  As such, the March 1985 rating 
decision became final. 

The Veteran subsequently submitted another claim for service 
connection for myasthenia gravis that was received on May 19, 
2005.  Although a September 2005 rating decision denied that 
claim, the Veteran appealed the decision.  Another rating 
decision was issued in February 2006, which granted service 
connection for myasthenia gravis and assigned a 30 percent 
disability evaluation effective from May 19, 2005.

The fact that the Veteran was previously denied entitlement 
to service connection does not entitle him to an earlier 
effective date with regard to his present claim.  Previous 
determinations are final and binding in the absence of clear 
and unmistakable error (CUE).

The Board observes that the Veteran has claimed that CUE 
exists in the September 1960 and March 1985 rating decisions.  
The basis of his argument is that the evidence had not been 
properly considered and that reasonable doubt should have 
been resolved in his favor.  Consequently, it appears that 
the Veteran is essentially requesting that the Board reweigh 
or reevaluate the evidence and reach a different conclusion.  
However, such a disagreement with how the facts were weighed 
or evaluated is not clear and unmistakable error. Russell, 3 
Vet. App. at 313. 

The Board also observes that the Veteran's representative 
submitted a brief dated in October 2008 in which he contended 
that there was CUE in the September 1960 and March 1985 
rating decisions because the RO did not obtain VA treatment 
records dated in 1958.  He argues that those records would 
have shown the symptoms of myasthenia gravis within eight 
months of separation, and therefore, the RO would have 
granted service connection.  Parenthetically, the Board notes 
that the RO did request that all VA medical treatment records 
be furnished in August 1960.  Nevertheless, the Board notes 
that allegations that VA failed in its duty to assist are, as 
a matter of law, insufficient to form a basis for a claim of 
clear and unmistakable error. Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  CUE is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and an 
incomplete record, factually correct in all other respects, 
is not CUE. Id.  

Based on the foregoing, the Board finds that the Veteran's 
contentions do not constitute a valid claim of CUE in the 
September 1960 and March 1985 rating decisions.  The Court 
has held that CUE claims that are denied based on the absence 
of legal merit or lack of entitlement under the law should be 
dismissed without prejudice. See Simmons v. Principi, 17 Vet. 
App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 
393, (2006).  Accordingly, the issue of whether there was CUE 
exists in the September 1960 March 1985 rating decisions is 
dismissed.

In addition, the Board notes that the Veteran has not filed a 
motion for revision or reversal of a Board decision dated in 
August 1967. See 38 U.S.C.A. § 7111(West 2002); 38 C.F.R. §§ 
20.1400, et seq. (2009).

Having found that there is no valid claim of CUE regarding 
the prior decisions, the Board has also considered whether 
the Veteran is entitled to an earlier effective date based on 
the date of his claim.

Following the issuance of the March 1985 rating decision, the 
Veteran first presented his application to reopen the claim 
for service connection for myasthenia gravis in a statement 
received on May 19, 2005.  The record does not contain any 
earlier statement or action indicating an intent to file a 
claim.  In fact, the Veteran did not submit anything to VA 
between the issuance of the March 1985 rating decision and 
the receipt of his informal claim on May 19, 2005, that 
pertained to or referred to his myasthenia gravis.  As such, 
the Veteran did not demonstrate an intent to raise an 
informal claim for service connection.  Therefore, the Board 
finds that a formal or informal claim was not received prior 
to the formal claim filed on May 19, 2005.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to May 19, 
2005, for the grant of service connection for myasthenia 
gravis.



ORDER

The appeal of the issue of whether CUE exists in the 
September 1960 and March 1985 rating decisions is dismissed, 
and an effective date prior to May 19, 2005, for the grant of 
service connection for myasthenia gravis is denied.





REMAND

Reasons for Remand:  To clarify whether the Veteran wants a 
hearing before the Board at the RO in St. Paul, Minnesota.

The parties to the joint motion noted that the undersigned 
Veterans Law Judge had indicated during the March 2007 
hearing that the Veteran had not perfected his appeal for the 
issue of entitlement to a higher initial evaluation for 
myasthenia gravis and that he agreed to withdraw that claim 
prior to going on the record.  However, the parties found 
that the Veteran did submit a timely substantive appeal for 
that issue, and thus, perfected his appeal.  They also agreed 
that the Veteran had not properly withdrawn the issue at the 
hearing because there was no statement from him or his 
representative.  Therefore, the parties determined that the 
Board must adjudicate the claim for a higher initial 
evaluation   

Nevertheless, the Board notes that the Veteran has not had 
the opportunity to testify at a hearing regarding the merits 
of the issue of entitlement to a higher initial evaluation 
for myasthenia gravis.  In light of the finding that the 
issue still remains on appeal, it is unclear as to whether 
the Veteran may want a hearing in connection with that claim.  
The failure to afford the Veteran a hearing would amount to a 
denial of due process. 38 C.F.R. § 20.904(a)(3) (2009).  
Therefore, the RO should take this opportunity to clarify 
whether the Veteran wants a hearing before the Board 
regarding that issue.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

The RO should take appropriate steps in 
order to clarify whether the Veteran 
still wants a hearing before the Board 
in connection with his claim for a 
higher initial evaluation for myasthenia 
gravis, and if so, what type of hearing.  
If he does want a hearing, the RO should 
schedule the Veteran for a personal 
hearing with a Veterans Law Judge in 
accordance with his request. The Veteran 
should be notified in writing of the 
date, time, and location of the hearing.  
After the hearing is conducted or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board in accordance with 
appellate procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


